Citation Nr: 1312490	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-03 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.

The issues of entitlement to service connection for left and right knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 1993 rating decision, the RO denied service connection for a left knee disorder.  

2.  The evidence of record at the time of the January 1993 rating decision did not show the Veteran to have a current left knee disorder.

3.  Evidence received since the January 1993 final rating decision includes evidence that the Veteran has a current left knee disorder. 


CONCLUSION OF LAW

New and material evidence to reopen the claim of service connection for a left knee disorder has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and implemented at 38 C.F.R. § 3.159 (2012), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service connection for a left knee disorder has been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

The Veteran's claim for service connection for a left knee disorder was denied by an unappealed January 1993 rating decision.  Absent a perfected appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2012). 

Although the RO reopened the claim of service connection for a left knee disorder in a December 2008 statement of the case, the Board is required to first consider whether new and material evidence had been presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The evidence upon which the RO formulated its January 1993 decision includes the service treatment records and a May 1992 VA medical examination report.  These records contain reports of left knee pain during service.  The post service records at that time did not reveal any current left knee disability. 

The additional evidence received since the January 1993 final rating decision includes a July 2007 VA examination.  The July 2007 examination report diagnosed the Veteran as having a current left knee disability, left knee stable joint retropatellar pain syndrome.  The new evidence also includes a September 2009 private medical record that provides a diagnosis of bilateral knee tricompartmental arthritis.  The Board notes that at the time of the January 1993 final rating decision there was no evidence of a current left knee disorder.  In light of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Board finds that the new evidence raises a reasonable possibility of substantiating the claim in so far as it constitutes evidence of a current left knee disorder.  See Shade at 117 (noting that in determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim).  As new and material evidence has been received, the claim for entitlement to service connection for a left knee disorder is reopened.


ORDER

New and material evidence having been received; the claim of service connection for a left knee disorder is reopened. 


REMAND

The Veteran asserted in an October 2010 statement that she has arthritis of the knees due to her work as a welder during service.  The Veteran reported that she had been told that her arthritis was likely caused by the type of work she did while on active duty.  The Veteran's DD Form 214 shows that she was a hull technician and she submitted documents describing the type of work she did during service.  One of these documents notes that welders may have to lift heavy metal parts and work in crouching or kneeling positions.  

The Veteran was provided a VA examination in July 2007.  The VA examiner did not find arthritis, and he opined that the Veteran's bilateral retropatellar pain syndrome was unrelated to the knee complaints described by the service treatment records.  However, the VA examiner did not discuss the Veteran's duties during service or whether any current knee disability could be due to the Veteran's occupational duties during service.  The Board further notes that there are subsequent medical records indicating that the Veteran now has bilateral knee arthritis and there has been no medical opinion regarding whether the Veteran has arthritis of the knees due to her service.  Accordingly, a new VA examination and opinion should be obtained.  See 38 C.F.R. § 3.159(c)(4).

In a January 2009 letter the Veteran reported that she saw a doctor on January 19, 2009 about her knees.  The Veteran should be informed that attempts to obtain such treatment records have not been successful.  The Board notes that several attempts were made to obtain copies of the Veteran's treatment records from Dr. K. Wheeler and that the only records obtained from Dr. Wheeler showing treatment for the knees are dated in September 2009.  The Veteran should be informed that if she wants the January 19, 2009 treatment records considered, or any other private treatment records regarding the knees that are not currently of record, she should submit such records.

The Veteran's VA virtual file contains VA treatment records dated as recently as October 29, 2012.  The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from October 30, 2012 to present and associate them with the claims file.
2.  Send the Veteran a letter noting that in an October 2010 letter, the Veteran stated that she had been told that she has knee disability due to the type of work she did on active duty.  The Veteran should be advised that she should provide documentation of any such opinion.

The letter should also inform the Veteran that attempts by VA to obtain her reported January 19, 2009 records regarding treatment of the knees was unsuccessful and that if she would like to have such records considered, as well as any other private records regarding the knees that are not currently of record, she should submit such records.

3.  When the above action has been accomplished, afford the Veteran a VA medical examination of the knees.  The examiner must review the Veteran's claims file, to include any pertinent records housed in the Virtual VA efolder.  The examiner should elicit from the Veteran a description of her duties during service, and her experiences regarding her knees since service.  The examiner is advised that the Veteran is to be considered a reliable historian with regard to her experiences, and that a lack of treatment does not equate a lack of disability.  All necessary tests and studies, including x-rays, should be performed.  

The examiner is asked to state whether the Veteran currently has arthritis of either knee.  The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current knee disability is related to the knee complaints during service, or any other incidence of service, including the Veteran's duties as a hull technician during service.  While review of the entire file is required, attention is invited to the following: service treatment records showing bilateral knee complaints; a September 14, 2010 VA treatment record that notes that a "bone scan lights up over the knees;" and a September 29, 2009 Dr. Billante record that indicates that the Veteran has bilateral knee tricompartmental arthritis.  

The examiner must provide a clear and complete explanation of the reasons underlying all opinions provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Thereafter, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.   See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


